Citation Nr: 0502434	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1991, for the grant of service connection for post traumatic 
stress disorder (PTSD) on the basis of grave procedural 
error. 


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-
at-Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 letter from the Portland, Oregon, 
Regional Office (RO) that informed the veteran, through his 
attorney, that the case law pertinent to "grave procedural 
error" did not provide a basis for additional benefits.   


FINDINGS OF FACT

1.  In a January 1998 decision, the Board found that the 
rating decision of December 1982 was final.  

2.  Grave procedural error has explicitly been overruled by 
case law as an exception to the rule of finality.   


CONCLUSION OF LAW

An effective date earlier than September 19, 1991 for the 
grant of service connection for PTSD on the basis of grave 
procedural error is not warranted.  Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A rating decision dated in December 1982 denied service 
connection for PTSD, and in that month, the veteran received 
notification of the denial in a letter from the RO.

In a September 1991 statement, the veteran requested 
reopening a claim of service connection for PTSD.  In 
November 1991 letters, the RO asked the veteran for specific 
information.  Following development of the case, a rating 
decision dated in August 1992 granted service connection for 
PTSD, effective from September 19, 1991.  The veteran 
received notification of this action in a September 1992 
letter from the RO.

The veteran appealed the August 1992 rating decision as to 
the disability rating and effective date.  In April 1994, the 
Board remanded those issues to the RO.  The RO then completed 
additional development and returned the case to the Board.  

In a January 1998 decision, the Board, in part, found that 
the prior December 1982 rating decision was final.  The Board 
added that the veteran's claim that the 1982 decision was the 
product of clear and unmistakable error (CUE) was not 
supported by case law under Elkins v. Brown, 8 Vet. App. 391, 
396 (1995).  The Board found that the veteran's contentions 
with regard to CUE must fail.  

In October 2002, the veteran's attorney contacted the RO by 
letter in which the attorney contended that the case of Hayre 
v. West, 188 F.3d 1327 (Fed.Cir. 1999) vitiated the finality 
of the 1982 RO decision.  In conjunction with this argument, 
he also referred to the Board's January 1998 decision.   

In a November 2002 letter to the veteran, the RO indicated 
that the veteran's attorney had disagreed with the Board's 
1998 decision on his behalf.  The RO pointed out that when 
the veteran had received the Board's decision, he had been 
provided with instructions as to what action to take if he 
disagreed with all or part of that decision.  The RO included 
a phone number to call if there were any questions.  

In a November 2002 letter, the veteran's attorney indicated 
that the veteran was not disagreeing with the Board's 1998 
decision for purposes of an appeal.  Rather, the difficulty 
was related to the Hayre case and finality.  It was contended 
that there was grave procedural error in a "December 19, 
1991" rating decision.  The attorney also stated that this 
letter constituted a notice of disagreement to the RO's 
November 2002 letter.  

In a letter dated in January 2003, the RO notified the 
veteran and his attorney that the prior Board decision in 
1998 had made a factual finding that the December 1982 rating 
decision became final.  The RO advised that it could not 
change a Board decision and then provided instructions on how 
to file a motion for reconsideration of a Board decision.  

Analysis

At the outset, the Board recognizes the possible application 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5103A (West 2002).  Under certain circumstances 
VCAA notice may not be required.  See, e.g., Livesay v. 
Principi, 15 Vet. App. 165 [the provisions of the VCAA do not 
apply to a claim based on a previous decision having been the 
result of clear and unmistakable error]; Manning v. Principi, 
16 Vet. App. 534 (2002) [the VCAA has no effect on an appeal 
where the law is dispositive of the matter]; DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  As discussed 
below, the law is dispositive of this matter.  Accordingly, 
VCAA notice is not required.    

In this case, the veteran's grant of service connection for 
PTSD became effective in September 1991.  Although the 
veteran's attorney referred to a "December 1991" rating 
decision in his November 2002 letter, the record shows that 
there is no December 1991 rating decision.  This reference to 
a December 1991 rating action appears to be an error since 
the original letter of October 2002 spoke of the 1982 rating 
decision that is consistent with his contentions.  
Specifically, the veteran's attorney contends that a prior 
rating action of December 1982 which denied service 
connection is not final as a result of case law under Hayre 
v. West, 188 F.3d 1327 (Fed.Cir. 1999).  That is, if the 1982 
decision is not final, an earlier effective date for the 
grant of service connection for PTSD may result.  38 C.F.R. 
§ 3.160 (2004).  

Initially, the Board notes that the 1998 decision by the 
Board made a specific finding of fact that the 1982 RO 
decision was final.  Although the veteran and his attorney 
were provided instructions on how to appeal if there was 
disagreement with the Board's decision, no reconsideration 
motion or other method of appellate review was pursued.  
Rather, the veteran's attorney maintains that the subsequent 
case law of Hayre invalidated the finality of the 1982 
decision.  In Hayre, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that "[i]n cases 
of grave procedural error...RO or Board decisions are not final 
for purposes of direct appeal."  Hayre, 188 F.3d at 1333.  

Significantly, in the subsequent decision of Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002), the Federal Circuit 
found that there were only two statutory exceptions to the 
rule of finality of VA decisions: (1) 38 U.S.C. § 5108, which 
provides that the Secretary must reopen a claim "[i]f new and 
material evidence [regarding the claim] is presented or 
secured;" and (2) 38 U.S.C. §§ 5109A and 7111, which provide 
for the revision, respectively, of RO and Board decisions on 
the grounds of CUE.  The Federal Circuit found that there was 
nothing in the legislative history of these or any other 
pertinent statutes which indicated that Congress intended to 
allow additional exceptions to the finality of VA decisions 
based upon "grave procedural error."

The Federal Circuit also noted that "[t]he purpose of the 
rule of finality is to preclude repetitive and belated 
readjudication of veterans' benefit claims.  Congress knew 
how to create exceptions to the finality of VA decisions, and 
it explicitly did so in two circumstances . . . . Applying 
the familiar canon of expressio unius est exclusio alterius 
['the expression of one thing is the exclusion of another'], 
we conclude that Congress did not intend to allow exceptions 
to the rule of finality in addition to the two that it 
expressly created."  Consequently, the en banc court held 
that Hayre was overruled to the extent that it created an 
additional exception to the rule of finality applicable to VA 
decisions by reason of "grave procedural error."  "If 
additional exceptions to the rule of finality in 38 U.S.C. § 
7105(c) are to be created, i[t] is for Congress, not this 
court, to provide them."  

Because the proposition on which the veteran makes his 
argument of grave procedural error has explicitly been 
overruled by the court, the Board finds that the argument 
asserting such a claim must, necessarily, be denied.   


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.  





	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


